 METZ BREWING COMPANY409METZ BREWING COMPANYandINTERNATIONAL UNION OF OPERATINGENGINEERS,LOCALS 38 AND38-A, AFL,PETITIONERFALSTAFF BREWING CORPORATIONandINTERNATIONAL UNION OF OP-ERATING ENGINEERS,LOCALS 38 AND 38-A, AFL, PETITIONERSTORZ BREWINGCOMPANYandINTERNATIONALUNIONOF OPERATINGENGINEERS, LOCALS 38 AND 38-A, AFL, PETITIONER.Cases Nos. 17-RC-1203, 17-RC-1204, and 17-RC-1205.February 09, 1952Decision and OrderUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held beforeWilliam J. Scott, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Styles].Upon the entire record in this case, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.-2.The Petitioner is a labor organization claiming to represent em-ployees of the Employers.3.No question affecting commerce exists concerning the represen-tation of employees of the Employers within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks three separate units of all firemen, oilers, boilerwashers, and utility men,2 one for each Employer.The Intervenor,relying on a long history of joint collective bargaining, contends thatthe only appropriate unit is a single unit of this category of employeesof all the Employers.The Employers herein are engaged principally in the manufactureand sale of beer.The record discloses that for at least the past 12years the Employers through their representatives have participatedin joint negotiations with the Intervenor, resulting in successive con-tracts signed by all the Employers.Moreover, it is undisputed thatonly recently both the Employer and the Intervenor refrained fromgiving the requisite contractual notice of termination of their lasti International Brotherhood of Firemen and Oilers,Local No. 82, AFL, herein called theIntervenor,was permitted to intervene in this proceeding on the basis of a current contractwith the Employers.It is immaterial whether or not the Intervenor was out-of compliancewith the filing requirements at the time of the hearing.2Excluding all salaried and clerical employees, production employees, oilers in theboiler shop,watchmen,and guards and supervisors,as defined in the Act.98 NLRB No. 54. 410DECISIONSOF NATIONALLABOR RELATIONS BOARDagreement, thereby permitting this agreement to renew itself foranother year.3It is thus evident that the Employers have indicatedan intention to be bound in collective bargaining by group ratherthan by individual action.The fact that they have not also organizedinto a formal association 4 or that each Employer handles its own em-ployee grievances does not preclude the establishment of a multi-employer unit.In view of the long history of collective bargaining on a multi-employer basis and the absence of unequivocal evidence that the em-ployers intend to abandon their practice of bargaining jointly, wefind that the single employer units requested by the Petitioner areinappropriate. -As the Petitioner does not seek an election in thebroader unit, we shall dismiss the petitions herein.OrderUpon the basis of the entire record in this proceeding, the NationalLabor Relations Board hereby orders that the petitions herein be,and they hereby are, dismissed.9As the petitions,however,were timely flied before the operation of the automatic re-newal clause in the Intervenor's contract,this proceeding is not barred.'Abbotta Dairies,Inc., et al.,97NLRB 1064.BLACKSTONEMILLS, INC.1andTEXTILEWORKERS UNIONOF AMERICA,CIO, PETITIONER.Case No. 1-RC-2495. February -29, 1952Decisionand OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert S. Fuchs, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the. representa-tion of employees of the Employer within themeaning of Section 9(c) (1) and Section (2) (6) and (7) of the Act, for the follow-ing reasons:IThe petition and other formal papers were amended at the hearing to show the correctname of the Employer.98 NLRB No. 59.